Case 7:18-cv-07269-VB Document 61 Filed 09/23/20 Page 1of1

RRM Er LA NE AOL Chane RIESE ra CUE es

i

aE
a LEROY RONTCOALL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ADAM PRESSER and AJPC, LLC,
Plaintiffs,

 

v. : ORDER

TOWN OF HAVERSTRAW, SUPERVISOR : 18 CV 7269 (VB)
HOWARD T. PHILLIPS, JR., POLICE CHIEF
CHARLES MILLER (RET), and BUILDING
INSPECTOR GEORGE BEHN,

Defendants. :
x

 

Defendants having filed a motion a for summary judgment pursuant to Fed. R. Civ. P. 56
(Doc. #49), it is hereby ORDERED:

I. Defendants’ motion is DENIED. A telephone conference is scheduled for October
23, 2020, at 3:30 p.m., at which time the Court will issue a bench ruling explaining the basis for its
decision. The parties shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

2. The parties shall be prepared to discuss the setting of a trial date, a schedule for
pretrial submissions, and what efforts they have made and will make to settle this case.

3, The Clerk is instructed to terminate the motion. (Doc. #49).
Dated: September 23, 2020

White Plains, NY
SO ORDERED!

|

Vincent L. Briccetti
United States District Judge

 
